Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claim 1 and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A gripping mechanism comprising: an inclined surface that is inclined to a vertical direction; a rolling element that freely rolls obliquely upward and downward on the inclined surface; and a facing gripping part that is arranged to face the inclined surface and forms an opening space with an end of the inclined surface, the opening space being narrower than a diameter of the rolling element, wherein the rolling element includes: a core member that has a cylindrical shape and forming a core of the rolling element; an annular member that is provided around the core member and has elasticity; and a plurality of ribs each of which is made of an elastic material, and is interposed between an outer periphery of the core member and an inner periphery of the annular member, and forms a gap between the core member and the annular member, wherein the annular member is freely deformable at a position where the ribs are provided by an elasticity of the ribs, and wherein each of the ribs is provided at one of a pair of positions on the outer periphery of the core member and is not provided at the other one of the pair of positions, the pair of positions are where they become symmetrical with a center point of the core member as the center, and even while the annular member is fixed to the outer periphery of the core member by the ribs, the annular member is freely deformable due to an absence of the ribs at the other positions that face the positions at which the annular member is being fixed by the ribs.”, as recited in Claim 1 specifically:
the structural and operative relationship between the inclined surface, rolling element, face gripping part, opening space, core member, annular member, and plurality of ribs. Especially as it relates to the interaction between the inclined surface, rolling element, face gripping part, core member, annular member and plurality of ribs in order to grip an object inserted into the opening space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Response to Non-Final Office Action, filed 2021/06/16, with respect to the Examiner’s Rejection of Claims 1 and 5-8 have been fully considered and are persuasive.  The Examiner’s Rejection of Claims 1 and 5-8 has been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 4831693 A, US 0110725 A, US 3780923 A, US 3008749 A, US 1417009 A have been cited by the Examiner as pertinent to the applicant’s disclosure because they teach gripping mechanisms utilizing rollers engaging eccentric containment housings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872.  The Examiner can normally be reached on Monday - Thursday, 7:00-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652